AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 15, 2011 1-82833 1-09445 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 24 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 27 x (Check appropriate box or boxes.) MARKETOCRACY FUNDS (Exact Name of Registrant as Specified in Charter) P.O. Box 23791 San Jose, CA 95153 (Address and Zip Code of Principal Executive Offices) 877-462-4180 Registrant's Telephone Number, including Area Code Kendrick W. Kam Marketocracy Capital Management LLC P.O. Box 23791 San Jose, CA 95153 (Name and Address of Agent for Service) Copies of all communications to: Roy W. Adams, Jr. Attorney At Law 370 Park St., Suite 2 Moraga, CA 94556 It is proposed that this filing will become effective (check appropriate box) [x] immediately upon filing pursuant to paragraph (b) [ ] On (date)pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on(date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 24 to the Registration Statement of Marketocracy Funds on Form N-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.23 filed on October 26, 2011.This PEANo.24 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No.23 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended and the Investment Company Act of 1940 , as amended, the Registrant certifies that this Post Effective Amendment No. 24 to it Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 24 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of San Jose and the State of California on November 15, 2011. MARKETOCRACY FUNDS By: /s/ Kendrick W. Kam* Kendrick W. Kam, President Pursuant to the requirements of the Securities Act of 1933, as amended, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Kendrick W. Kam* Kendrick W. Kam President, Treasurer and Trustee November 15, 2011 /s/ Thomas M. Shannon* Thomas M. Shannon Trustee November 15, 2011 /s/ Ashley E. Boren* Ashley E. Boren Trustee November 15, 2011 * By /s/ Kendrick W. Kam Kendrick W. Kam Signed as attorney-in-fact pursuant to a Power of Attorney filed October 21, 2009. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
